Citation Nr: 0121858	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatic heart 
disease.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from January 1953 to 
December 1953.  

The veteran was previously denied service connection for 
rheumatic heart disease in November 1964.  An attempt to 
reopen that claim was denied in March 1996.  The current 
appeal arises from a February 1998 decision entered by the 
Columbia, South Carolina VA Regional Office (RO), that again 
denied service connection for rheumatic heart disease.  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board), and in a March 2000 decision, the Board 
determined that the veteran had failed to present new and 
material evidence to reopen his previously denied claim.  The 
veteran then appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, 
filed an unopposed motion for remand and to stay proceedings 
in order to provide an opportunity to have the veteran's 
appeal considered by the Board in light of the Veterans 
Claims Assistance Act of 2000, which had been enacted after 
the Board's March 2000 decision.  The Court granted this 
motion in a January 2001 order, and the case was returned to 
the Board.

In March 2001, the Board wrote to the veteran's attorney, and 
he was given the opportunity to submit additional evidence 
and argument in support of the veteran's claim.  Since that 
time, no additional correspondence has been received from 
either the veteran or his representative.  Therefore, it is 
presumed that the veteran wishes the Board to proceed with 
its consideration of the matter based on the evidence 
currently of record, and the case was transferred to the 
undersigned for her consideration.






REMAND

The veteran in this case essentially contends that he was 
treated for rheumatic fever during service, and that he has 
developed a heart disability as a residual of this illness.  

As indicated in the Introduction above, the Court has 
returned this case to the Board so that it may consider the 
veteran's appeal in light of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That law, enacted in November 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

Among the specific requirements of the VCAA, is the duty by 
VA to obtain the claimant's service medical records.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the only service medical records 
associated with the file are the examination reports 
conducted in connection with the veteran's entrance and 
discharge from service.  Although there are reports from the 
National Personnel Records Center dated in 1964 and 1966 that 
no medical records for the veteran could be located, the 
terse nature of these responses to the request for records, 
make it unclear if any attempt was ever made to obtain in-
patient clinical records pertaining to the veteran.  In this 
regard, the veteran has repeatedly contended that he was 
treated as an in-patient for rheumatic fever at Lackland and 
Shaw Air Force Bases.  In order to satisfy the enhanced duty 
to assist requirements set out in the VCAA, it will be 
necessary to attempt to obtain any in-patient clinical 
records as may exist from the veteran's period of service.  
Furthermore, in reviewing the two medical reports that 
presently exist from the veteran's time in service, it must 
be noted that no abnormality was noted when the veteran was 
examined at the time he entered service.  The report of the 
examination conducted at the time of the veteran's service 
discharge, however, contains the curious entry that the 
veteran had "Mild arthritis in both legs since February 
1953, not incapacitating.  Treated at dispensary with 
emperin, not requiring hospitalization.  No evidence of 
arthritis at present."  This could be interpreted as 
supporting the veteran's contention that he was treated for 
rheumatic fever during service, since rheumatism when 
confined to the joints is classified as arthritis.  See 
Dorland's Illustrated Medical Dictionary, 1460 (27th ed. 
1988.)  

In addition, the rheumatic fever process can also involve the 
heart, (Dorland's at 1460), and as to heart involvement, VA 
medical records dated in 1961, include the diagnosis, 
"Rheumatic heart disease, inactive, with mitral 
insufficiency."  In view of this, it would seem that at 
least in 1961, it was considered that the veteran had had 
rheumatic heart disease at some point, and that this resulted 
in mitral insufficiency.  Given the entry regarding arthritis 
in the veteran's service medical records, it is possible that 
the rheumatic fever to which reference was made in 1961 could 
be to an in-service illness.  If that is so, one could 
reasonably link mitral insufficiency in 1961 to service.  It 
is not clear on the current record, however, whether mitral 
insufficiency is a chronic disability that still exists, or 
whether it is related in any way to any current 
cardiovascular impairment the veteran may experience.  More 
recent medical records from the 1980's and 1990's refer to 
arteriosclerotic heart disease and coronary artery disease, 
with no mention of mitral insufficiency, or any role it may 
have played in the development of arteriosclerotic heart 
disease/coronary artery disease.  To ensure that a fair 
decision is rendered in this case, an opinion from a 
physician knowledgeable in the field of cardiovascular 
illnesses should be obtained that addresses the likely 
significance of the reference to arthritis in the veteran's 
service medical records, its link, if any, to inactive 
rheumatic heart disease with mitral insufficiency, and any 
link between mitral insufficiency and the veteran's current 
cardiovascular disease.  

While it appears that the only additional development needed 
with respect to this appeal are those actions described 
above, this Remand also will give the RO an opportunity to 
consider whether even further action is necessary to comply 
with the VCAA, since the obligation to fulfill that law's 
duty to assist and notification requirements is primarily a 
function of the RO in the first instance.  (Any further 
determination regarding assistance provided the veteran or 
notice to her should be made in a manner consistent with 
guidance that is provided by the Department, including, 
General Counsel precedent opinions, as well as any binding 
and pertinent court decisions that are subsequently issued.)

Under the circumstances described above, this case is 
remanded to the RO for the following:

1.  The RO should attempt to obtain any 
available in-patient clinical treatment 
records of the veteran at the Lackland 
Air Force Base hospital in April and May 
1953, and at the Shaw Air Force Base 
hospital in July and August 1953.  

2.  Next, the RO should refer the 
veteran's claims file to a physician 
knowledgeable in the field of cardiac 
disabilities.  This person should be 
asked to review the file, and identify 
the veteran's current heart 
disability(ies).  This person should also 
set forth his or her opinions as to  (1) 
whether the veteran was treated for 
rheumatic fever during service, (2) 
whether rheumatic fever in 1953 could 
result in mitral insufficiency first 
shown in 1961, and (3) whether any 
current heart disability is linked to the 
mitral insufficiency noted in 1961.  In 
offering these opinions, it would be 
particularly helpful if the conclusions 
were expressed in terms of being 
"likely," "unlikely," or "at least as 
likely as not."  If a current 
examination of the veteran is deemed 
necessary to respond to these requests, 
that should be arranged.  The examiner 
should set forth fully the rationale for 
the opinions expressed.  

3.  The RO must also ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 have been fully carried out.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent guidance that is 
provided by the Department, including, 
General Counsel precedent opinions, as 
well as any binding and pertinent court 
decisions that are subsequently issued.

4.  Thereafter, the RO should review the 
evidence of record, and enter its 
determination regarding the veteran's 
appeal.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to his appeal.  After a reasonable period 
of time in which to respond has been 
provided, the case should be returned to 
the Board for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


